

116 HR 8334 IH: Educators are Heroes Act
U.S. House of Representatives
2020-09-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8334IN THE HOUSE OF REPRESENTATIVESSeptember 22, 2020Ms. Kendra S. Horn of Oklahoma (for herself, Mr. Grijalva, Mr. Carson of Indiana, Mr. Thompson of Mississippi, and Mr. San Nicolas) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo provide premium pay to educators at public schools for each hour of in-person work.1.Short titleThis Act may be cited as the Educators are Heroes Act. 2.Educator premium pay(a)In generalNot later than 15 days after a local educational agency receives a grant under subsection (b), the local educational agency, for the duration of the emergency period, shall provide to each educator for each hour that the educator works, in-person at a public school served by the agency with premium pay equal to 25 percent of the educator’s wage per hour.(b)Educator Fund(1)In generalThere is established in the Treasury of the United States a fund to be known as the “Educator Fund” (referred to in this section as the “Fund”), consisting of amounts appropriated to the fund under subsection (c).(2)Fund administrationThe fund shall be administered by the Secretary of Treasury, in consultation with the Secretary of Education.(3)Use of funds(A)In generalAmounts in the Fund shall be available to award a grant to each local educational agency that applies for a grant under subparagraph (B), for the purpose of providing premium pay under subsection (a).(B)ApplicationAny local educational agency seeking a grant under this subsection shall submit an application to the Secretary of the Treasury at such time, in such manner, and complete with such information as the Secretary may require.(c)Authorization and appropriationsThere is authorized to be appropriated, and there is hereby appropriated, such sums as may be necessary to carry out this section, to remain available until expended.(d)DefinitionsIn this Act:(1)EducatorThe term educator includes teachers and other staff.(2)Emergency periodThe term emergency period means the period beginning on the date of enactment of this Act, and ending on the last day of the public health emergency first declared on January 31, 2020, by the Secretary of Health and Human Services under section 319 of the Public Health Service Act (42 U.S.C. 247d) with respect to COVID–19.(3)ESEA termsThe terms elementary school, local educational agency, other staff, and secondary school have the meaning given such terms in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).(4)Public schoolThe term public school means a public elementary school or secondary school. 